Harper, J.
[After noticing the facts and concurring with the Chancellor in his conclusions thereon.] Nor can we, in relation to the plaintiff’s ground of appeal, say that the Chancellor has erred *in decreeing the judgment to stand as a security for what shall be found L actually due to Holmes. When actual fraud (dolus malus) is clearly proved, the judgment or conveyance is wholly void, and will not be permitted to stand as a security for what is actually due. Miller v. Tolleson, State Rep. Eq. 145. But where equity infers fraud from the circumstances and relation and character of the parties, it is at the discretion of the Court to allow the security to stand good for what is actually due. 1 John. Ch. Rep. 4Í8.
Decree affirmed, (a)
Johnson and O’Neall, Js., concurred.

 Sea Smith v. Loader, Prec. in Ch. 80; Abingdon v. Butler, 1 Ves. jr. 206 Townsend v. Lowfield, 1 Ves. sen, 35; Herne v. Meeres, 1 Vern. 465.